Voto particular disidente emitido por el
Juez Asociado Se-ñor Rivera García,
al cual se unen la Jueza Asociada Señora Pabón Charneco, el Juez Asociado Señor Kolthoff Caraballo y el Juez Asociado Señor Estrella Martínez.
Disiento enérgicamente de la determinación que hoy anuncia este Tribunal de revisar por segunda ocasión en menos de cinco años los derechos arancelarios, porque se trata de una medida que va en detrimento del principio cardinal de acceso a la justicia que debe regir en la Rama Judicial en todo momento.!1) Máxime cuando este nefasto curso de acción es el resultado directo de la desidia en que incurrieron los administradores de la Rama Judicial, quie-nes en un ejercicio de inconcebible sumisión a las Ramas políticas del Gobierno de Puerto Rico, se niegan a utilizar todos los mecanismos a su alcance para impugnar los recor-tes presupuestarios impuestos por la Asamblea Legislativa.
La dramática reducción de $53.9 millones del presu-puesto de la Rama Judicial indudablemente implicaba la adopción de medidas que tendrían un efecto directo en *429nuestra capacidad para cumplir nuestras funciones constitucionales. Como tal, era una medida que debió com-batirse desde todos los frentes, no como un ejercicio de mezquindad e insolidaridad, sino como una reivindicación de que en momentos de crisis se pueden sacrificar muchas cosas, excepto, la viabilidad de nuestros ciudadanos de ac-ceder a los tribunales para obtener un remedio rápido y adecuado.
Esa debió ser la posición que asumieran los administra-dores de la Rama Judicial, salvo que implícitamente estu-vieran reconociendo que para el año fiscal 2014-2015 nos correspondía un presupuesto que sobrepasaba nuestras necesidades. Ahora bien, tal no parece ser el caso, pues desde entonces la compañera Jueza Presidenta Señora Fiol Matta ha actuado bajo el entendido de un desfase presu-puestario, y como consecuencia, ha decretado el cierre total de once salas de Tribunales de Primera Instancia además de cierres parciales en otros tribunales, y la suspensión de nue-vas salas especializadas de drogas, de violencia doméstica, del programa de apoyo a los litigantes por derecho propio e incluso el proyecto de presentación electrónica de casos, co-nocido como el Sistema Unificado de Administración de Ca-sos (SUMAC), entre otras iniciativas. No hay que indagar a mayor profundidad para concluir que estas medidas repre-sentan un retroceso sin precedentes en nuestra política pú-blica de acceso a la justicia.
Lamentablemente, hoy cuatro miembros de esta Curia —guiados, quizás, por su distanciamiento sobre lo que repre-senta practicar la abogacía día a día ante nuestros tribuna-les y las vicisitudes que nuestros ciudadanos pasan para po-der acudir a estos— se unen a la Jueza Presidenta para añadir un nuevo capítulo a este fatídico trayecto. Así, ini-cialmente avalan un plan que no tan solo conlleva el au-mento de los derechos arancelarios y en el costo de otros servicios provistos en nuestros tribunales, sino que a su vez incluye una disminución en los beneficios que reciben los *430miles de empleados de la Rama Judicial.!2) Ante esta situa-ción, me veo precisado a emitir unas breves expresiones dirigidas a consignar y contextualizar las razones por las cua-les rechazo contundentemente la Resolución que emite este Tribunal.
I
El presupuesto gubernamental es un plan programático anual en el que se detalla cómo se va a financiar toda la actividad pertinente al ejercicio de la gobernanza.!3) En el caso particular de Puerto Rico, nuestra Constitución espe-cíficamente delega este proceso a la Rama Ejecutiva y a la Rama Legislativa.!4) Siendo así, la Rama Judicial no tiene una injerencia directa en el proceso y su participación, ge-neralmente, se ha limitado a una presentación de las ne-cesidades presupuestarias y posterior petición de fondos ante la Asamblea Legislativa.
Como consecuencia de este esquema, y por aproximada-mente cincuenta años, el presupuesto asignado a la Rama Judicial quedó al arbitrio del Poder Ejecutivo y del Poder Legislativo. Ese modelo históricamente presentó serios cuestionamientos sobre las implicaciones de esta dinámica en el principio de separación de poderes y en la indepen-dencia judicial que debe existir de acuerdo con nuestra Constitución.!5) A fin de eliminar esta arbitrariedad, y *431luego de múltiples intentos para fortalecer el balance entre las tres ramas de gobierno, en el 2002 se enmendó la Ley Orgánica de la Oficina de Gerencia de Presupuesto para establecer que los fondos asignados al Poder Judicial se-rían determinados a base de un por ciento fijo aplicado al monto total de las rentas anuales ingresadas al Fondo General del Tesoro de Puerto Rico.(6) En aquella ocasión, la Asamblea Legislativa sostuvo que
*432[e]sta Ley permitirá una efectiva y plena autonomía presu-puestaria para la Rama Judicial y hará posible, mediante la fórmula propuesta, que los esfuerzos dirigidos a ofrecer servi-cios judiciales de excelencia y verdaderas reformas en la ad-ministración de la justicia, se vayan implementando y expan-diendo en relación y a tono con los recursos con que cuente el Estado en determinado año. Además, hará posible la efectiva instrumentación del principio fundamental y básico de la se-paración de poderes contenido en nuestra Constitución y el lo-gro del más adecuado balance y equilibrio entre las tres ramas de gobierno, al proveer a la Rama Judicial el mecanismo para una efectiva autonomía presupuestaria a fin de que desarrolle como Rama igual e independiente sus programas y logre ple-namente sus objetivos y su encomienda constitucional. (Enfasis suplido).(7)
Conforme a esta fórmula y al correspondiente ajuste por el cierre del año fiscal anterior, la Rama Judicial debía recibir un total de $376.9 millones para el corriente año fiscal 2014-2015.(8) En su lugar, la Asamblea Legislativa acogió la recomendación presentada por la Oficina de Ge-rencia y Presupuesto y asignó a la Rama Judicial $322.9 millones. A esta cantidad se le sumaron $3.1 millones para el pago parcial de la deuda existente relacionada a la im-plantación del impuesto sobre ventas y uso, lo cual re-dundó en un total combinado de $326 millones provenien-*433tes del Fondo General.!9) Esto representó una diferencia de $53.9 millones menos a lo que le correspondía a la Rama Judicial por virtud de la fórmula establecida en la Ley Núm. 286-2002.(10)
Para ubicar esta reducción presupuestaria en perspec-tiva y tengamos una idea de su magnitud, basta notar, por ejemplo, que para el año fiscal 2012-2013 la discrepancia entre lo que correspondía por la fórmula y lo recomendado por el Poder Ejecutivo se limitaba a $7.2 millones.!11) Mien-tras que la diferencia para el año fiscal 2013-2014 se cir-cunscribió a $6 millones.!12) Sin embargo, estas diferencias siempre fueron trabajadas y desde la aprobación de la Ley Núm. 286-2002, la Asamblea Legislativa ha honrado la cantidad correspondiente a la fórmula, excepto, durante los últimos dos años fiscales 2013-2014 y 2014-2015. Así que en comparación, la reducción de $53.9 millones para el presente año fiscal indudablemente representa un golpe dramático y sin igual en los últimos once años.
Si bien esta merma en la asignación del presupuesto no debió ser motivo de sorpresa para nadie, la realidad es que la entonces Directora de la OAT reconoció que no había dis-cutido con el Poder Ejecutivo el presupuesto enviado a la *434evaluación de la Asamblea Legislativa. (13) En otros térmi-nos, los cuerpos legislativos recibieron una recomendación presupuestaria que no contaba con el insumo de los admi-nistradores de la Rama Judicial, quienes en última instan-cia son los que conocen de primera mano cuáles son nues-tras necesidades. En ese sentido, la OAT debió asumir un papel activo previo a la presentación del presupuesto ante la Asamblea Legislativa. Después de todo, ¿qué razón ha-bía para que la Rama Judicial se aislara de este proceso cuando era claramente predecible que la recomendación de la Rama Ejecutiva sería una disminución del presupuesto? ¿Qué limitación tenía la OAT para dialogar con los funcio-narios de la Oficina de Gerencia y Presupuesto sobre las necesidades presupuestarias de la Rama Judicial? No ha-bía impedimento alguno. Simplemente hubo una cruzada de brazos con la ilusa confianza de que la Rama Ejecutiva recomendaría un presupuesto conforme a la fórmula esta-blecida en la Ley Núm. 286-2002, a pesar de los vientos tempestuosos de la crisis fiscal por la que atraviesa el país y aun cuando la experiencia siempre ha sido que la Rama Ejecutiva recomienda un presupuesto menor al correspondido. Ello dista mucho de la dirección diligente a la que debemos aspirar en nuestra administración de los tribunales.
Asumida esa falla, y una vez presentado el presupuesto recomendado ante los cuerpos legislativos, ya los propios ad-ministradores de la Rama Judicial se habían colocado en una posición de desventaja y desde esta tenían la responsa-bilidad de acudir ante nuestros legisladores con la espe-ranza de convencerlos de no avalar el presupuesto pro-puesto por el Poder Ejecutivo. A pesar de ello, y aunque tímida en su exposición, la otrora Administradora de la OAT correctamente expuso que la Asamblea Legislativa no debía *435aprobar el presupuesto según propuesto por el Poder Ejecutivo. Esto porque, si bien la Rama Judicial tenía el deber de cooperar en los esfuerzos dirigidos a lograr una pronta recuperación fiscal, la realidad era que se nos estaba imponiendo unos recortes presupuestarios arbitrarios y des-proporcionados en comparación con otras entidades guber-namentales que, cuando menos, distan de ser una rama constitucional de gobierno. Sobre este particular, la pasada directora administrativa expresó lo siguiente:
En la Rama Judicial somos conscientes de la situación de estrechez fiscal que enfrenta el País y de la necesidad de tomar medidas inmediatas para hacer frente a los múltiples retos que dicha condición supone. Cónsono con ello y como uno de los poderes constitucionales que conforman el Go-bierno del Estado Libre Asociado de Puerto Rico, entendemos que la Rama Judicial tiene el deber moral y solidario de con-tribuir a solventar la crisis económica que nos aqueja. Sin embargo, dicha contribución debe estar basada en criterios de razonabilidad y debe salvaguardar el funcionamiento de nuestro sistema judicial. Sostenemos que la propuesta contenida en el P. del S. 1092 y la asignación contenida en la R.C. del S. 411, tal como han sido presentados, atenían contra ambos intereses al omitir la aplicación de la fórmula presu-puestaria e imponer a la Rama Judicial una aportación ar-bitraria y desproporcionada que requeriría la implantación de medidas extremas que impactarían de manera adversa nuestros proyectos y planes de desarrollo, a nuestro personal y, más importante aún, a los servicios que se prestan a la ciudadanía. (Enfasis suplido)/14)
De esta manera, la OAT advirtió a la Asamblea Legisla-tiva que, de mantenerse el presupuesto según recomendado, la Rama Judicial se vería imposibilitada de cumplir con su responsabilidad constitucional. Más importante aún, reco-noció que el establecimiento de la fórmula para asignar el presupuesto de la Rama Judicial respondió a principios constitucionales, cuyo incumplimiento arbitrario podría con-llevar una violación a la independencia judicial y a la sepa-*436ración de poderes.(15) Ante esa irrefutable realidad, surge la interrogante de ¿por qué los administradores de la Rama Judicial no iniciaron las acciones legales correspondientes en contra de las ramas políticas a fin de lograr el financia-miento necesario? ¿Por qué aceptaron, sin más, los recortes presupuestarios, aun cuando reconocen que estos afectan negativamente nuestro funcionamiento? No hay duda de que estas son interrogantes que deben ser contestadas por la distinguida Jueza Presidenta Señora Fiol Matta.
Ciertamente, tanto el Gobernador en primera instancia, como la Cámara de Representantes y el Senado tienen la facultad constitucional para realizar los recortes presu-puestarios necesarios para contrarrestar la crisis fiscal que enfrenta el Gobierno de Puerto Rico. En ese proceso, no hay duda de que nuestra Rama Judicial debe ser solidaria y contribuir a la más pronta recuperación. Ahora bien, esta colaboración, por demás necesaria, no puede conllevar una aportación desmedida e irrazonable que ponga en peligro nuestra capacidad para ejercer las facultades que nos con-fiere el ordenamiento constitucional. Mucho menos debe acarrear el sacrificio de principios tan fundamentales para nuestro ordenamiento democrático como la independencia judicial y el acceso a la justicia, pilares de nuestra existen-cia misma como ente de rango constitucional.
Utilizar el poder del control de fondos que ostenta la Asamblea Legislativa para reducir el presupuesto de una de las ramas constitucionales y provocar con ello —ya sea intencionalmente o no— su inutilización e inoperatividad, provoca un desbalance atípico e impropio en nuestro sis-tema republicano de gobierno que no puede ser aceptado. Esto, pues en la medida que un ente de rango constitucio-nal se vea imposibilitado de cumplir con sus funciones, la separación de poderes y el sistema de pesos y contrapesos que debe prevalecer entre las tres ramas de gobierno pierde todo su sentido práctico.
*437Es por ello, que en el justo balance que debe prevalecer entre las tres ramas de nuestro sistema constitucional de gobierno, tanto el Poder Ejecutivo como el Poder Legisla-tivo deben tener muy presente que la Rama Judicial no es una agencia más a la que se le pueda disminuir arbitraria-mente su presupuesto sin mayores consecuencias. Por el contrario, el Poder Judicial es una de las tres columnas en las que descansa nuestro sistema constitucional —en igual jerarquía a los poderes políticos— y con la ineludible res-ponsabilidad de salvaguardar los derechos y libertades de nuestros ciudadanos, lo cual en términos prácticos, indu-dablemente, involucra una inversión mínima de parte del Gobierno. Bajo ninguna circunstancia, el reconocimiento de los derechos constitucionales del Pueblo de Puerto Rico puede estar supeditado a la disponibilidad de fondos. En ese contexto, lo menos que esperamos de los administrado-res de la Rama Judicial es la voluntad para defender con firmeza en todos los foros disponibles, incluyendo los pro-pios tribunales, esa inversión mínima, necesaria.
No obstante, la Jueza Presidenta obvia este curso de acción y nos propone el camino fácil de avalar una segunda revisión —en menos de cinco años— en los derechos aran-celarios, conforme a la facultad concedida en la Ley Núm. 47-2009 (32 LPRA see. 1476 et seq., 4 LPRA see. 504, 9 LPRA see. 5685 y 34 LPRA sees. 750—751).(16) Lo preocu-pante es que nos solicita que apoyemos esta propuesta cuan acto de fe, sin proveernos información o un cuadro completo y detallado sobre los gastos en que incurre la Rama Judicial, de manera que al menos inicialmente jus-tifique el que evaluamos la posibilidad de recomendar un impuesto adicional a nuestra ciudadanía. A modo de ejem-plo, ¿alguien conoce el detalle de qué medidas específicas de las incluidas en la Orden Administrativa OAJP-2014-006 se llegaron a implantar, si alguna, y cuál ha sido su *438impacto económico?(17) ¿Alguien tiene los datos específicos —más allá de cifras globales sobre los gastos en nómina y otras áreas— de cómo se distribuyen $60 millones de nues-tro presupuesto en la OAT?(18) De hecho, la falta de trans-parencia e información en nuestra Rama Judicial llega al absurdo de que nadie tiene conocimiento del detalle espe-cífico de la distribución de gastos de recursos en la oficina de la Jueza Presidenta. ¿Cómo, con ese cuadro de descono-cimiento, pretenden que avalemos un aumento en los de-rechos arancelarios? Esta es información mínima que la Jueza Presidenta debió proveer para nuestra evaluación.
En segundo lugar, según surge del Informe técnico sobre los nuevos derechos arancelarios por el trámite de acciones civiles en el Tribunal General de Justicia, la medida impo-sitiva propuesta por la Jueza Presidenta tendría un im-pacto aproximado de $2.1 millones.(19) ¿Cómo podemos jus-tificar este aumento cuando el propio informe de la OAT reconoce que el recaudo será mínimo e insignificante en comparación con el desfase que tenemos de $53.9 millones? Reconozco que resulta una tarea complicada hallar una medida que resuelva de una vez el problema fiscal que en-frentamos y, de hecho, esa no es mi pretensión. Simple-mente, entiendo que debemos realizar un análisis concien-zudo de dónde es más conveniente obtener esa cantidad de fondos, más allá de dónde es más fácil.
Por último, un aumento en los derechos arancelarios implica, en sentido práctico, un incremento en los costos que debe incurrir aquella persona que interese acudir a los tribunales a defender, vindicar y reclamar sus derechos. *439En términos sencillos esto se traduce en que todo ciuda-dano que tenga la necesidad de acudir a los tribunales de-berá pagar más como condición para iniciar el tramitar de su reclamación. Es decir, imponemos una nueva barrera económica que podría imposibilitar que los ciudadanos acudan a los tribunales a dirimir sus casos y controversias, lo cual ineludiblemente amenazaría el mantenimiento del orden social y la seguridad pública.
El principio y sus nefastas consecuencias son tan senci-llas y directas que francamente se me escapa al entendi-miento cómo la mayoría de este Tribunal no lo ve, particu-larmente aquellos que en el pasado han asumido un discurso constante a favor del acceso a la justicia y la im-portancia de mantener nuestros tribunales económica-mente accesibles/20) Hoy vemos que en momentos en que la historia y Puerto Rico requieren que esas palabras se transformen en acción, estos prefieren avalar medidas que directamente convierten sus pronunciamientos en retórica inconsecuente.
En fin, una reducción tan dramática en el presupuesto de nuestra Rama Judicial conlleva una imposibilidad de cum-plir cabalmente con nuestras funciones constitucionales. Ante ese escenario, los administradores de la Rama tenían y tienen el deber y la responsabilidad de tomar todas las ac-ciones pertinentes a fin de garantizar nuestra independen-cia y funcionalidad. Cruzarse de brazos para posteriormente proponer un aumento en los derechos arancelarios y una disminución en los beneficios de los miles de empleados que honrosamente laboran para nuestra Rama Judicial, simple-mente es inaceptable. Por todo lo anterior, respetuosamente disiento y rechazo enérgicamente el curso decisorio que opta tomar una mayoría de los miembros de este Tribunal.
*440— O —

(1) Véase la Exposición de Motivos de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, Ley Núm. 201-2003. Véase, además, Rama Judicial de Puerto Rico, “Imperativo Estratégico III: Acceso a la justicia para todos y todas”, Plan Estratégico de la Rama Judicial de Puerto Rico 2012-2015, págs. 33-34. Dis-ponible en: http://www.ramajudicial.pr/orientacion/informes/rama/Plan-estrategico-2012-2015.pdf (última visita, 5 de marzo de 2015).


(2) Véase Resolución “Para eliminar el inciso (d) del Artículo 10.9; enmendar los Artículos 18.1,19.1,19.9 y 19.10 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, según enmendado”, aprobada el 6 de marzo de 2015.


(3) Véase R.C. Chandler y J.C. Plano, The Public Administration Dictionary, 2da ed., Santa Barbara, Ed. ABC-Clio, 1988, págs. 329-330. Véase, además, A.L. Guzmán Santiago, Aspectos legales del proceso presupuestario del Gobierno del Estado Libre Asociado de Puerto Rico, 35 Rev. Jur. UPR 291 (1966).


(4) Véanse: Art. IV, Sec. 4 y Art. VI, Secs. 6-8, Const. ELA, LPRA, Tomo 1, ed. 2008. Véase, además, 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2587 (1961).


(6) Véase, e.g., el informe La independencia judicial en Puerto Rico, en el cual el Comité Asesor designado en ese momento por el Tribunal Supremo expresó lo si-guiente:
*431“{L\a independencia del Poder Judicial se afecta en la medida en que las otras dos ramas de gobierno, a través del control de las asignaciones de fondos, puedan limitar su capacidad de satisfacer las necesidades básicas del sistema e impedir el desarrollo de proyectos especiales y medidas de importancia encaminadas a obtener mayor eficiencia. Esto se traduce inevitablemente en una baja en la calidad de la administración de la justicia, aun cuando la facultad de adjudicar no se afecte direc-tamente en casos específicos. Varios estudios realizados por la Rama Judicial sobre el funcionamiento y eficiencia de su organización revelan esta estrecha relación y se-ñalan que, en gran medida, la insuficiencia de fondos tradicionalmente asignados ha producido una serie de necesidades y problemas en el sistema”. (Énfasis suplido). Secretariado de la Conferencia Judicial, La independencia judicial en Puerto Rico, San Juan, 1988, pág. 115.
“La necesidad de la implantación de una fórmula que eliminara la arbitrariedad de las ramas políticas en la asignación presupuestaria, de manera que la Rama Judicial lograra una mayor autonomía dentro de los límites y el balance de poderes que impone nuestra Constitución, era un reclamo constante, pero insistentemente ignorado. Véase, e.g., Secretariado de la Conferencia Judicial, La judicatura puerto-rriqueña, San Juan, 1981. Se planteaba en aquel entonces que “la rama judicial debe disfrutar de un nivel de autonomía fiscal y presupuestario que le permita allegar los fondos necesarios para su adecuado funcionamiento, libre de cualquier intervención que pueda coartar o limitar el desempeño de sus funciones constitucionales y el logro de sus aspiraciones y objetivos”. (Énfasis suplido). Id., pág. 376. Siendo así, se reco-mendó implantar el mecanismo de fórmula, ya que “fortalecería significativamente el principio fundamental de la separación de poderes contenido en nuestra Constitución”. íd., pág. 377.


(6) Véase Art. 1 de la Ley Núm. 286-2002, el cual enmendó el Art. 4(7) de la Ley Núm. 147 de 18 de junio de 1980, conocida como Ley Orgánica de la Oficina de Gerencia y Presupuesto, 23 LPRA see. 104. Este artículo dispone, en su parte perti-nente:
“[...] Comenzando con el Año Fiscal 2003-2004, a la Rama Judicial se le asig-nará una cantidad equivalente al tres punto tres (3.3%) por ciento del promedio del monto total de las rentas anuales obtenidas de acuerdo con las disposiciones de las Leyes del Estado Libre Asociado de Puerto Rico e ingresadas en el Fondo General del Tesoro de Puerto Rico en los dos (2) años económicos anteriores al año corriente [...] Se dispone que en caso de que el promedio del monto total de las rentas anuales sea menor que el año precedente, la cantidad base será igual a la última asignación anual recibida por la Rama Judicial. Dicho tres punto tres (3.3%) por ciento se au-mentará para el Año Fiscal 2004-2005 en una décima (0.1) del uno (1%) por ciento y durante los próximos tres (3) años fiscales en dos décimas (0.2) del uno (1%) por ciento hasta alcanzar un máximo de cuatro (4%) por ciento de los ingresos del Fondo General del Tesoro de Puerto Rico para el año fiscal 2007-2008. Estos recursos se utilizarán para los gastos operaeionales de funcionamiento de la Rama Judicial. En caso de que la Rama Judicial requiriese cantidades adicionales a las asignadas con *432forme a [esta ley] para el desarrollo, construcción y ampliación de su obra física o para cualquier otro propósito, someterá directamente a la Asamblea Legislativa las peticiones presupuestarias necesarias con sus justificaciones. Las recomendaciones y peticiones para asignaciones de cantidades englobadas en el proyecto de presupuesto general para cada organismo gubernamental estarán respaldadas en el Presupuesto que se someta por cálculos detallados, por partidas de gastos y por programas o actividades”.
Véase, además, Ley Núm. 59-2007, en la cual se aclara el término “fondo general” para efectos de calcular la fórmula aplicable a la Rama Judicial. 23 LPRA see. 104.


(7) Exposición de Motivos de la Ley Núm. 286 (2002 (Parte 2) Leyes de Puerto Rico 1438, 1440).


(8) Esto, según el cálculo realizado por la Oficina para la Administración de los Tribunales. Véase Ponencia de la Directora Administrativa de los Tribunales, Afío fiscal 2014-2015, presentada ante la Comisión de Hacienda y Finanzas Públicas del Senado de Puerto Rico, 5 de junio de 2014, pág. 13.


(9) Véase Presupuesto del Tribunal General de Justicia para el año fiscal 2014-2015, disponible en: http://www2.pr.gov/presupuestos/ Presupuesto2014-2015/ PresupuestosAgencias/OIO.htm (última visita, 5 de marzo de 2015).


(10) Esto, pues según las disposiciones de la Ley Núm. 66-2014, Ley Especial de Sostenibilidad Fiscal y Operacional del Gobierno del Estado Libre Asociado de Puerto Rico, el presupuesto de la Rama Judicial sería el “equivalente a su respectivo presupuesto del año fiscal previo, ajustado al porcentaje de reducción o incremento global en el Presupuesto General de Gastos con cargo al Fondo General, implícita en el presupuesto recomendado del Gobernador”. Art. 24 de la Ley Núm. 66-2014. To-mando en cuenta que la cantidad asignada por fórmula a la Rama Judicial durante el año fiscal 2013-2014 fue de $348.8 millones, y aplicable a esa cantidad la corres-pondiente reducción ajustada de 7.4%, llegamos a un total de $322.9 millones asig-nados por fórmula. Es decir, $53.9 millones menos de los $376.9 millones que le correspondería a la Rama Judicial para el presente año fiscal 2014-2015.


(11) Véase Ponencia de la Oficina de la Administración de los Tribunales sobre el presupuesto recomendado para el año fiscal 2012-2013, presentada ante la Comisión de Hacienda del Senado de Puerto Rico, 1 de junio de 2012, pág. 5.


(12) Véase Ponencia de la Oficina de la Administración de los Tribunales sobre el presupuesto recomendado para el año fiscal 2013-2014, presentada ante la Comisión de Hacienda y Finanzas Públicas del Senado de Puerto Rico, 29 de mayo de 2013, pág. 10.


(13) Véase Ponencia de la Directora Administrativa de los Tribunales, Año fiscal 2014-2015, presentada ante la Comisión de Hacienda y Finanzas Públicas del Se-nado de Puerto Rico, 5 de junio de 2014, pág. 15.


(14) íd„ pág. 17.


(15) íd., pág. 18.


(16) Véase In re Aprobación Der. Arancelarios R.J., 179 DPR 985 (2010).


(17) Véase Orden Administrativa OAJP-2014-006, Medidas de control de gastos año fiscal 2014-2015.


(18) Véase Ponencia de la Directora Administrativa de los Tribunales, Año fiscal 2014-2015, presentada ante la Comisión de Hacienda y Finanzas Públicas del Senado de Puerto Rico, 5 de junio de 2014, pág. 22, en la que la Directora Administra-dora de la OAT proyectaba que su oficina gastaría específicamente $60.5 millones.


(19) Oficina de Administración de los Tribunales, Informe técnico sobre los nue-vos derechos arancelarios por el trámite de acciones civiles en el Tribunal General de Justicia, 17 de febrero de 2015, pág. 23.


(20) Véase L. Fiol Matta, Access to Justice and the Courts, Trinity Washington University. Disponible en: https://noticiasmicrojuris.files.wordpress.com/2015/02/ access-justice-courts.pdf (última visita, 5 de marzo de 2015). Véase, además, L. Fiol Matta, Knowing the Communities We Serve, 49 Court Review 14 (2013).